UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0145 Expires: December 31, 2009 Estimated average burden hours per response 10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.) Triangle Petroleum Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 89600B102 (CUSIP Number) May 4, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Palo Alto Investors, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationCalifornia Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power14,751,350 7. Sole Dispositive Power 0 8. Shared Dispositive Power14,751,350 9. Aggregate Amount Beneficially Owned by Each Reporting Person14,751,350 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)15.06% 12. Type of Reporting Person (See Instructions)OO, IA 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Palo Alto Investors, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationCalifornia Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power14,751,350 7. Sole Dispositive Power 0 8. Shared Dispositive Power14,751,350 9. Aggregate Amount Beneficially Owned by Each Reporting Person14,751,350 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)15.06% 12. Type of Reporting Person (See Instructions)CO, HC 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). William Leland Edwards 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationU.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power84,600 6. Shared Voting Power14,751,350 7. Sole Dispositive Power 84,600 8. Shared Dispositive Power14,751,350 9. Aggregate Amount Beneficially Owned by Each Reporting Person14,835,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)15.15% 12. Type of Reporting Person (See Instructions)IN, HC 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Anthony Joonkyoo Yun, MD 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationU.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power14,751,350 7. Sole Dispositive Power 0 8. Shared Dispositive Power14,751,350 9. Aggregate Amount Beneficially Owned by Each Reporting Person14,751,350 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)15.06% 12. Type of Reporting Person (See Instructions)IN, HC 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Micro Cap Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power4,725,548 7. Sole Dispositive Power 0 8. Shared Dispositive Power4,725,548 9. Aggregate Amount Beneficially Owned by Each Reporting Person4,725,548 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)4.83% 12. Type of Reporting Person (See Instructions)PN 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Palo Alto Global Energy Master Fund, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationCayman Islands Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power4,995,446 7. Sole Dispositive Power 0 8. Shared Dispositive Power4,995,446 9. Aggregate Amount Beneficially Owned by Each Reporting Person4,995,446 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)5.10% 12. Type of Reporting Person (See Instructions)PN 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Palo Alto Global Energy Fund, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power4,446,446 7. Sole Dispositive Power 0 8. Shared Dispositive Power4,446,446 9. Aggregate Amount Beneficially Owned by Each Reporting Person4,446,446 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)4.54% 12. Type of Reporting Person (See Instructions)PN Item 1. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Palo Alto Small Cap Master Fund, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationCayman Islands Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power4,757,275 7. Sole Dispositive Power 0 8. Shared Dispositive Power4,757,275 9. Aggregate Amount Beneficially Owned by Each Reporting Person4,757,275 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)4.86% 12. Type of Reporting Person (See Instructions)PN Item 1. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Palo Alto Small Cap Fund, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power4,121,893 7. Sole Dispositive Power 0 8. Shared Dispositive Power4,121,893 9. Aggregate Amount Beneficially Owned by Each Reporting Person4,121,893 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)4.21% 12. Type of Reporting Person (See Instructions)PN (a) Name of Issuer Triangle Petroleum Corporation (b) Address of Issuer’s Principal Executive Offices Suite 1250, 521-3rd Avenue SW, Calgary, Alberta, Canada T2P 3T3 Item 2. (a) The names of the persons filing this statement are: Palo Alto Investors, LLC (“PAI LLC”), Palo Alto Investors, Inc. (“PAI”), William Leland Edwards, Anthony Joonkyoo Yun, MD, Micro Cap Partners, L.P. (“Micro Cap”), Palo Alto Global Energy Master Fund, L.P. (“Global Energy Master”), Palo Alto Global Energy Fund, L.P. (“Global Energy”), Palo Alto Small Cap Master Fund, L.P. (“Small Cap Master”), Palo Alto Small Cap Fund, L.P. (“Small Cap”) (collectively, the “Filers”). (b) The principal business office of the Filers except for Global Energy Master and Small Cap Master is located at: 470 University Avenue, Palo Alto, CA 94301 The address of Global Energy Master and Small Cap Master is: c/o Citco Fund Services (Bermuda) Limited, Washington Mall West, 2nd Floor, 7 Reid Street, Hamilton HM11, Bermuda (c) For citizenship of Filers, see Item 4 of the cover sheet for each Filer. (d) This statement relates to shares of ordinary shares of the Issuer (the “Stock”). (e) The CUSIP number of the Issuer is: 89600B102 Item 3. If this statement is filed pursuant to rule 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [ x ] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E) (as to PAI LLC). (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) [ x ] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G) (as to PAI, Mr. Edwards and Dr. Yun). (h) [] A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) [] A non-U.S. institution in accordance with §240.13d-1(b)(ii)(J). (k) [] Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution . Item 4. Ownership. See Items 5-9 and 11 of the cover page for each Filer.The Filers are filing this Schedule 13G pursuant to Rule 13d-1(h). Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6. Ownership of More than Five Percent on Behalf of Another Person. PAI LLC is a registered investment adviser and general partner of Micro Cap, Global Energy Master, Global Energy, Small Cap Master and Small Cap, and is the investment adviser to other investment funds. Its clients have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Stock. No client other than the clients named in the previous sentence separately holds more than five percent of the outstanding Stock. Global Energy holds shares of the Stock indirectly as a limited partner of Global Energy Master and Small Cap holds shares of the Stock indirectly as a limited partner of Small Cap Master. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. PAI is the manager of PAI LLC. Mr. Edwards is the controlling shareholder of PAI. Dr.
